Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT / AMENDMENT

Claims 4, 5, 7, 9-14, 16, 18-38 of J. Anderson et al., US 15/950,916 (Aug 11, 2018) are in condition for allowance.  

Rejoinder

Claims 4 and 5 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(b), the claims of the invention of Group (III) (claims 16-31 and new claims 32-38), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 15, directed to the invention(s) of Group II, does require all the limitations of an allowable product claim, and HAS NOT been rejoined.

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on May 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendment. 

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of instant claim 6, dependent upon claim 1, under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s cancellation of this claim.  

Withdrawal Claim Rejections - 35 USC § 102(AIA )

Rejection of claims under 35 U.S.C. 102(a)(1) as being clearly anticipated C. Pereira et al., 91 Polyhedron, 42-46 (2015) (“Pereira”) is withdrawn in view of Applicant’s amendment.  

Rejection of claims under 35 U.S.C. 102(a)(1) as being clearly anticipated CAS Abstract of H. Matschiner et al., 260 Zeitschrift fuer Physikalische Chemie (Leipzig), 538-544 (1979) (“Matschiner”) is withdrawn in view of Applicant’s amendment.  

Rejection of claims under 35 U.S.C. 102(a)(1) as being clearly anticipated P. Zhang et al., 48 Chemical Communications, 2334-2336 (2012) is withdrawn in view of Applicant’s amendment.  


Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in telephone interviews with Heidi S. Nebel on February 5, 2021 and March 3, 2021.  

Amend the claims as follows:

In claim 12 delete “Quantum Design MPMS”.

Cancel claim 15.  

In claim 27 replace “The method of claim 16” with “The method of claim 26”.  

In claim 36 delete “Quantum Design MPMS”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1624



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622